Exhibit 10.2

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES. ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS
OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 20(a) HEREOF. THE PRINCIPAL
AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

INTERNATIONAL ASSETS HOLDING CORPORATION

SENIOR SUBORDINATED CONVERTIBLE NOTE

 

Issuance Date: September                  , 2006

   Original Principal Amount: U.S. $            

FOR VALUE RECEIVED, International Assets Holding Corporation, a Delaware
corporation (the “Company”), hereby promises to pay to PORTSIDE GROWTH AND
OPPORTUNITY FUND [Other Buyers] or registered assigns (“Holder”) the amount set
out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion or otherwise, the “Principal”) when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest (“Interest”) on any outstanding Principal at a rate equal to the
Interest Rate, from the date set out above as the Issuance Date (the “Issuance
Date”) until the same becomes due and payable, whether upon an Interest Date (as
defined below), the Maturity Date, acceleration, conversion, redemption or
otherwise (in each case in accordance with the terms hereof). This Senior
Subordinated Convertible Note (including all Senior Subordinated Convertible
Notes issued in exchange, transfer or replacement hereof, this “Note”) is one of
an issue of Senior Subordinated Convertible Notes (collectively, the “Notes” and
such other Senior Subordinated Convertible Notes, the “Other Notes”) issued
pursuant to the Securities Purchase Agreement (as defined below). Certain
capitalized terms are defined in Section 31.



--------------------------------------------------------------------------------

(1) MATURITY. On the Maturity Date, the Holder shall surrender this Note to the
Company and the Company shall pay to the Holder an amount in cash representing
all outstanding Principal, accrued and unpaid Interest and accrued and unpaid
Late Charges, if any, on such Principal and Interest. The “Maturity Date” shall
be September     , 2011, as may be extended at the option of the Holder (i) in
the event that, and for so long as, an Event of Default (as defined in
Section 4(a)) shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1) or any event that shall have occurred
and be continuing that with the passage of time and the failure to cure would
result in an Event of Default and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date.

(2) INTEREST; INTEREST RATE. Interest on this Note shall commence accruing on
the Issuance Date and shall be computed on the basis of a 365-day year and
actual days elapsed and shall be payable in arrears for each Calendar Quarter on
the first day of the succeeding Calendar Quarter and on the Maturity Date (if
the Maturity Date occurs prior to the first day of the succeeding Calendar
Quarter) during the period beginning on the Issuance Date and ending on, and
including, the Maturity Date (each, an “Interest Date”) with the first Interest
Date being October 1, 2006. Interest shall be payable on each Interest Date, to
the record holder of this Note on the applicable Interest Date, in cash. Prior
to the payment of Interest on an Interest Date, Interest on this Note shall
accrue at the Interest Rate and be payable by way of inclusion of the Interest
in the Conversion Amount in accordance with Section 3(b)(i). From and after the
occurrence and during the continuance of an Event of Default, the Interest Rate
shall be increased to fifteen percent (15%). In the event that such Event of
Default is subsequently cured, the adjustment referred to in the preceding
sentence shall cease to be effective as of the date of such cure; provided that
the Interest as calculated at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert all
(or any portion equal to $1,000 or any integral multiple of $1,000 in excess
thereof) of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). The Company shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share. The Company shall pay any and all taxes that may be payable
with respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by

 

- 2 -



--------------------------------------------------------------------------------

dividing (x) such Conversion Amount by (y) the then applicable Conversion Price
(the “Conversion Rate”).

(i) “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, twenty-five dollars and fifty cents ($25.50),
subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company in
accordance with Section 26(a), with a copy to the Company’s transfer agent (the
“Transfer Agent”) for the Common Stock, by facsimile to (770) 818-1160, ATTN:
Judy Hsu, and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction). On or before the second
(2nd) Business Day following the date of receipt of a Conversion Notice (the
“Share Delivery Date”), the Company shall (X) provided that the Transfer Agent
is participating in the Depository Trust Company’s (“DTC”) Fast Automated
Securities Transfer Program credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled. If this Note is physically surrendered for conversion as required
by Section 3(c)(iii) and the outstanding Principal of this Note is greater than
the Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 20(c)) representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii) Company’s Failure to Timely Convert. If the Holder shall have provided
proper notice to the Company pursuant to Section 3(c)(i) and if the Company
shall fail to issue a certificate to the Holder or credit the Holder’s balance

 

- 3 -



--------------------------------------------------------------------------------

account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the date which
is three (3) Business Days after the Conversion Date (a “Conversion Failure”),
then (A) the Company shall, unless the Holder elects to effect a Buy-In as
described below, pay damages to the Holder for each date of such Conversion
Failure in an amount equal to 1.0% of the product of (I) the sum of the number
of shares of Common Stock not issued to the Holder on or prior to the Share
Delivery Date and to which the Holder is entitled, and (II) the Closing Sale
Price of the Common Stock on the Share Delivery Date and (B) the Holder, upon
written notice to the Company, may void its Conversion Notice with respect to,
and retain or have returned, as the case may be, any portion of this Note that
has not been converted pursuant to such Conversion Notice; provided that the
voiding of a Conversion Notice shall not affect the Company’s obligations to
make any payments which have accrued prior to the date of such notice pursuant
to this Section 3(c)(ii) or otherwise. In addition to the foregoing, if within
three (3) Trading Days after the Company’s receipt of the facsimile copy of a
Conversion Notice the Company shall fail to issue and deliver a certificate to
the Holder or credit the Holder’s balance account with DTC for the number of
shares of Common Stock to which the Holder is entitled upon such holder’s
conversion of any Conversion Amount, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Business Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of principal and interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 20. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder

 

- 4 -



--------------------------------------------------------------------------------

shall not be required to physically surrender this Note to the Company unless
(A) the full Conversion Amount represented by this Note is being converted or
(B) the Holder has provided the Company with prior written notice (which notice
may be included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender. The Holder and the Company shall maintain records showing
the Principal, Interest and Late Charges, if any, converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Company shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute in accordance with Section 25.

(d) Limitations on Conversions.

(i) Notwithstanding anything in this Note to the contrary, the Company shall not
effect any conversion of this Note, and the Holder of this Note shall not have
the right to convert any portion of this Note pursuant to Section 3(a), to the
extent that after giving effect to such conversion, the Holder (together with
the Holder’s affiliates) would beneficially own in excess of 4.99% (the “Maximum
Percentage”) of the number of shares of Common Stock outstanding immediately
after giving effect to such conversion. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (A) conversion of the remaining, nonconverted portion of
this Note beneficially owned by the Holder or any of its affiliates and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any Other Notes
or warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d)(i), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended. For purposes
of this Section 3(d)(i), in determining the number of outstanding shares of
Common Stock, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Form 10-K, Form 10-Q or Form
8-K, as the case may be (y) a more recent public announcement by the Company or
(z) any other notice by the Company or the Transfer Agent setting forth the
number of

 

- 5 -



--------------------------------------------------------------------------------

shares of Common Stock outstanding. For any reason at any time, upon the written
or oral request of the Holder, the Company shall within three (3) Business Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage not in excess of 9.99% specified
in such notice; provided that (i) any such increase will not be effective until
the sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes. Notwithstanding the foregoing, the limitations in this
Section 3(d)(i) shall not apply if, as of the Subscription Date, the Holder
beneficially owned in excess of 9.99% of the Company’s outstanding shares of
Common Stock.

(ii) The Company shall not be obligated to issue any shares of Common Stock upon
conversion of this Note if the issuance of such shares of Common Stock would
exceed the aggregate number of shares of Common Stock which the Company may
issue upon conversion of the Notes without breaching the Company’s obligations
under the rules or regulations of the Principal Market (the “Exchange Cap”),
except that such limitation shall not apply in the event that the Company
(A) obtains the approval of its stockholders as required by the applicable rules
of the Principal Market for issuances of Common Stock in excess of such amount
or (B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Required Holders. Until such approval or written opinion is obtained, no
purchaser of the Notes pursuant to the Securities Purchase Agreement (the
“Purchasers”) shall be issued in the aggregate upon conversion of Notes, shares
of Common Stock in an amount greater than the product of the Exchange Cap
multiplied by a fraction, the numerator of which is the principal amount of
Notes issued to such Purchaser pursuant to the Securities Purchase Agreement on
the Closing Date and the denominator of which is the aggregate principal amount
of all Notes issued to the Purchasers pursuant to the Securities Purchase
Agreement on the Closing Date (with respect to each Purchaser, the “Exchange Cap
Allocation”). In the event that any Purchaser shall sell or otherwise transfer
any of such Purchaser’s Notes, the transferee shall be allocated a pro rata
portion of such Purchaser’s Exchange Cap Allocation, and the restrictions of the
prior sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee. In the event that any
holder of Notes shall convert all of such holder’s Notes into a number of shares
of Common Stock which, in the aggregate, is less than such holder’s Exchange Cap
Allocation, then the difference between such holder’s Exchange Cap Allocation
and the number of shares of Common Stock actually issued to such holder shall be
allocated to the respective Exchange Cap Allocations of the remaining holders of
Notes on a pro rata basis in proportion to the aggregate principal amount of the
Notes then held by each such holder.

 

- 6 -



--------------------------------------------------------------------------------

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the failure of the applicable Registration Statement required to be filed
pursuant to the Registration Rights Agreement to be declared effective by the
SEC on or prior to the date that is sixty (60) days after the applicable
Effectiveness Deadline (as defined in the Registration Rights Agreement), or,
while the applicable Registration Statement is required to be maintained
effective pursuant to the terms of the Registration Rights Agreement, the
effectiveness of the applicable Registration Statement lapses for any reason
(including, without limitation, the issuance of a stop order) or is unavailable
to any holder of the Notes for sale of all of such holder’s Registrable
Securities (as defined in the Registration Rights Agreement) in accordance with
the terms of the Registration Rights Agreement, and such lapse or unavailability
continues for a period of ten (10) consecutive days or for more than an
aggregate of thirty (30) days in any 365-day period (other than days during an
Allowable Grace Period (as defined in the Registration Rights Agreement));

(ii) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market or on an Eligible Market for a period of five
(5) consecutive days or for more than an aggregate of ten (10) days in any
365-day period;

(iii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within fifteen (15) Business Days
after the applicable Conversion Date or (B) notice, written or oral, to any
holder of the Notes, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of any Notes into shares of Common Stock that is tendered in
accordance with the provisions of the Notes;

(iv) following the sixtieth (60th) consecutive day after which an Authorized
Share Failure has occurred and is continuing;

(v) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder), except, in the case of a failure to pay Interest
and Late Charges when and as due, in which case only if such failure continues
for a period of at least five (5) Business Days;

(vi) any default (which has not been cured or waived) under, redemption of or
acceleration prior to maturity of any Indebtedness of the Company in excess of
$1,000,000 or any of its Subsidiaries other than with respect to any Other
Notes, and other than any voluntary prepayment of Indebtedness in the ordinary
course of business;

(vii) the Company or any of its Significant Subsidiaries, pursuant to or within
the meaning of Title 11, U.S. Code, or any similar Federal, foreign

 

- 7 -



--------------------------------------------------------------------------------

or state law for the relief of debtors (collectively, “Bankruptcy Law”),
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a “Custodian”),
(D) makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;

(viii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Significant Subsidiaries in an involuntary case, (B) appoints a Custodian of the
Company or any of its Significant Subsidiaries or (C) orders the liquidation of
the Company or any of its Significant Subsidiaries;

(ix) a final judgment or judgments for the payment of money aggregating in
excess of $750,000 are rendered against the Company or any of its Significant
Subsidiaries and which judgments are not, within ninety (90) days after the
entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within ninety (90) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $750,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;

(x) the Company breaches any representation, warranty, covenant or other term or
condition of any Transaction Document in a manner that is materially adverse in
the aggregate to the Holder, except, in the case of a breach of a covenant which
is curable, only if such breach continues for a period of at least fifteen
(15) consecutive Business Days;

(xi) the Company’s failure to deliver the Holder Optional Redemption Price by
the Holder Optional Redemption Date in accordance with Sections 10 and 13; or

(xii) any Event of Default (as defined in the Other Notes) occurs with respect
to any Other Notes.

(b) Redemption Right. Promptly upon the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall deliver written notice
thereof via facsimile and overnight courier (an “Event of Default Notice”) to
the Holder. At any time after the earlier of the Holder’s receipt of an Event of
Default Notice and the Holder becoming aware of an Event of Default, the Holder
may require the Company to redeem all or any portion of this Note by delivering
written notice thereof (the “Event of Default Redemption Notice”) to the
Company, which Event of Default Redemption Notice shall indicate the portion of
this Note the Holder is electing to redeem. Each portion of this Note subject to
redemption by the Company pursuant to this Section 4(b) shall be redeemed by the
Company at a price equal to

 

- 8 -



--------------------------------------------------------------------------------

the greater of (i) the product of (x) the Conversion Amount to be redeemed and
(y) the Redemption Premium and (ii) the product of (A) the Conversion Rate with
respect to such Conversion Amount in effect at such time as the Holder delivers
an Event of Default Redemption Notice and (B) the Closing Sale Price of the
Common Stock on the date immediately preceding such Event of Default (the “Event
of Default Redemption Price”). Redemptions required by this Section 4(b) shall
be made in accordance with the provisions of Section 13. To the extent
redemptions required by this Section 4(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. The parties hereto
agree that in the event of the Company’s redemption of any portion of the Note
under this Section 4(b), the Holder’s damages would be uncertain and difficult
to estimate because of the parties’ inability to predict future interest rates
and the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder. Accordingly, any Redemption Premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless (i) the Successor Entity assumes in writing all of the
obligations of the Company under this Note and the other Transaction Documents
in accordance with the provisions of this Section 5(a) pursuant to written
agreements, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes held by such holder,
having similar conversion rights as the Notes and having similar ranking to the
Notes, and (ii) the Successor Entity (including its Parent Entity) is a publicly
traded corporation whose common stock is quoted on or listed for trading on an
Eligible Market. Upon the occurrence of any Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Note
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note with the same effect as if such
Successor Entity had been named as the Company herein. Upon consummation of the
Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion or redemption of this
Note at any time after the consummation of the Fundamental Transaction, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property) issuable upon the conversion or redemption of the Notes prior
to such Fundamental Transaction, such shares of the publicly traded common stock
(or their equivalent) of the Successor Entity (including its Parent Entity), as
adjusted in accordance with the provisions of this Note. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control, but not prior to the
public

 

- 9 -



--------------------------------------------------------------------------------

announcement of such Change of Control, the Company shall deliver written notice
thereof via facsimile and overnight courier to the Holder (a “Change of Control
Notice”). At any time during the period beginning on the date of the Holder’s
receipt of a Change of Control Notice and ending twenty (20) Trading Days after
consummation of such Change of Control, the Holder may require the Company to
redeem all or any portion of this Note by delivering written notice thereof
(“Change of Control Redemption Notice”) to the Company, which Change of Control
Redemption Notice shall indicate the Conversion Amount the Holder is electing to
redeem. The portion of this Note subject to redemption pursuant to this
Section 5 shall be redeemed by the Company in cash at a price equal to the
greater of (i) the product of (x) the Conversion Amount being redeemed and
(y) the quotient determined by dividing (A) the greater of the Closing Sale
Price of the Common Stock immediately prior to the consummation of the Change of
Control, the Closing Sale Price immediately following the public announcement of
such proposed Change of Control and the Closing Sale Price of the Common Stock
immediately prior to the public announcement of such proposed Change of Control
by (B) the Conversion Price and (ii) the product of the Conversion Amount being
redeemed and the Change of Control Premium (the “Change of Control Redemption
Price”). Redemptions required by this Section 5 shall be made in accordance with
the provisions of Section 13 and shall have priority to payments to stockholders
in connection with a Change of Control. To the extent redemptions required by
this Section 5(b) are deemed or determined by a court of competent jurisdiction
to be prepayments of the Note by the Company, such redemptions shall be deemed
to be voluntary prepayments. Notwithstanding anything to the contrary in this
Section 5, but subject to Section 3(d), until the Change of Control Redemption
Price is paid in full, the Conversion Amount submitted for redemption under this
Section 5(c) may be converted, in whole or in part, by the Holder into Common
Stock pursuant to Section 3. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any redemption premium due under this Section 5(b) is intended by
the parties to be, and shall be deemed, a reasonable estimate of the Holder’s
actual loss of its investment opportunity and not as a penalty.

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to

 

- 10 -



--------------------------------------------------------------------------------

which holders of shares of Common Stock are entitled to receive securities or
other assets with respect to or in exchange for shares of Common Stock (a
“Corporate Event”), the Company shall make appropriate provision to insure that
the Holder will thereafter have the right to receive upon a conversion of this
Note, (i) in addition to the shares of Common Stock receivable upon such
conversion, such securities or other assets to which the Holder would have been
entitled with respect to such shares of Common Stock had such shares of Common
Stock been held by the Holder upon the consummation of such Corporate Event
(without taking into account any limitations or restrictions on the
convertibility of this Note) or (ii) in lieu of the shares of Common Stock
otherwise receivable upon such conversion, such securities or other assets
received by the holders of shares of Common Stock in connection with the
consummation of such Corporate Event in such amounts as the Holder would have
been entitled to receive had this Note initially been issued with conversion
rights for the form of such consideration (as opposed to shares of Common Stock)
at a conversion rate for such consideration commensurate with the Conversion
Rate. The provisions of this Section shall apply similarly and equally to
successive Corporate Events and shall be applied without regard to any
limitations on the conversion or redemption of this Note.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share (the “New Issuance Price”) less
than a price (the “Applicable Price”) equal to the Conversion Price in effect
immediately prior to such issue or sale (the foregoing a “Dilutive Issuance”),
then immediately after such Dilutive Issuance, the Conversion Price then in
effect shall be reduced to an amount equal to the product of (A) the Conversion
Price in effect immediately prior to such Dilutive Issuance and (B) the quotient
determined by dividing (1) the sum of (I) the product derived by multiplying the
Conversion Price in effect immediately prior to such Dilutive Issuance and the
number of shares of Common Stock Deemed Outstanding immediately prior to such
Dilutive Issuance plus (II) the consideration, if any, received by the Company
upon such Dilutive Issuance, by (2) the product derived by multiplying (I) the
Applicable Price in effect immediately prior to such Dilutive Issuance by
(II) the number of shares of Common Stock Deemed Outstanding immediately after
such Dilutive Issuance. For purposes of determining the adjusted Conversion
Price under this Section 7(a), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share. For purposes of
this Section 7(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any

 

- 11 -



--------------------------------------------------------------------------------

Convertible Securities issuable upon exercise of such Option” shall be equal to
the sum of the lowest amounts of consideration (if any) received or receivable
by the Company with respect to any one share of Common Stock upon granting or
sale of the Option, upon exercise of the Option and upon conversion or exchange
or exercise of any Convertible Security issuable upon exercise of such Option.
No further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible Security. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock upon conversion or exchange or exercise
of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 7(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold. For purposes of this Section 7(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change. No adjustment shall be
made if such adjustment would result in an increase of the Conversion Price then
in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to

 

- 12 -



--------------------------------------------------------------------------------

such Options by the parties thereto, such Options will be deemed to have been
issued for the difference of (x) the aggregate fair market value of such Options
and other securities issued or sold in such integrated transaction, less,
(y) the fair market value of the securities other than such Option, issued or
sold in such transaction, and the other securities issued or sold in such
integrated transaction will be deemed to have been issued or sold for the
balance of the consideration received by the Company. If any Common Stock,
Options or Convertible Securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefor will be deemed to
be the net amount received by the Company therefor. If any Common Stock, Options
or Convertible Securities are issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the Company
will be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Sale Price of such securities on the date of
receipt. The fair value of any consideration other than cash or securities will
be determined jointly by the Company and the Required Holders. If such parties
are unable to reach agreement within ten (10) days after the occurrence of an
event requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined, at the Company’s expense, within five
(5) Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be deemed binding
upon all parties absent manifest error.

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company’s Board of
Directors will make an appropriate adjustment in the Conversion Price so as to
protect the rights of the Holder under this Note; provided that no

 

- 13 -



--------------------------------------------------------------------------------

such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 7.

(8) COMPANY’S RIGHT OF OPTIONAL REDEMPTION.

(a) Optional Redemption. On March 11, 2010 (the “Company Optional Redemption
Date”), so long as there shall have been no Equity Conditions Failure, the
Company shall have the right to redeem all or any portion of the Conversion
Amount then remaining under this Note as designated in the Optional Redemption
Notice, as of the Optional Redemption Date (a “Company Optional Redemption”).
For the avoidance of doubt, the Company may only effect one (1) Company Optional
Redemption on the Company Optional Redemption Date. The portion of this Note
subject to redemption pursuant to this Section 8 shall be redeemed by the
Company in cash at a price equal to 110% of the Conversion Amount being redeemed
(the “Company Optional Redemption Price”) on the Optional Redemption Date (as
defined below). The Company may exercise its right to require redemption under
this Section 8(a) by delivering a written notice thereof by facsimile and
overnight courier to all, but not less than all, of the holders of Notes and the
Transfer Agent no later than February 15, 2010 (the “Company Optional Redemption
Notice” and the date all of the holders received such notice is referred to as
the “Company Optional Redemption Notice Date”). The Company Optional Redemption
Notice delivered shall be irrevocable and shall state (A) the date on which the
Company Optional Redemption shall occur which date shall be the Company Optional
Redemption Date and (B) the aggregate Conversion Amount of the Notes which the
Company has elected to be subject to Company Optional Redemption from all of the
holders of the Notes pursuant to this Section 8 (and analogous provisions under
the Other Notes) on the Company Optional Redemption Date. All Conversion Amounts
converted by the Holder after the Company Optional Redemption Notice Date, but
prior to the Company Optional Redemption Date, shall reduce the Conversion
Amount of this Note required to be redeemed on the Company Optional Redemption
Date. Redemptions made pursuant to this Section 8 shall be made in accordance
with Section 13.

(b) Pro Rata Redemption Requirement. If the Company elects to cause a Company
Optional Redemption pursuant to Section 8(a), then it must simultaneously take
the same action with respect to the Other Notes. If the Company elects to cause
a Company Optional Redemption pursuant to Section 8(a) (or similar provisions
under the Other Notes) with respect to less than all of the Conversion Amounts
of the Notes then outstanding, then the Company shall require redemption of a
Conversion Amount from each of the holders of the Notes equal to the product of
(i) the aggregate Conversion Amount of Notes which the Company has elected to
cause to be redeemed pursuant to Section 8(a), multiplied by (ii) a fraction,
the numerator of which is the sum of the aggregate Original Principal Amount of
the Notes purchased by such holder and the denominator of which is the sum of
the aggregate Original Principal Amount of the Notes purchased by all holders
(such fraction with respect to each holder is referred to as its “Redemption
Allocation Percentage”, and such amount with respect to each holder is referred
to as its “Pro Rata Redemption Amount”). In the event that the initial holder of
any Notes shall sell or otherwise transfer any of such holder’s Notes, the
transferee shall be allocated a pro rata portion of such holder’s Redemption
Allocation Percentage and Pro Rata Redemption Amount.

 

- 14 -



--------------------------------------------------------------------------------

(9) COMPANY’S RIGHT OF MANDATORY CONVERSION.

(a) Mandatory Conversion. If at any time after March ____, 2008 (the “Mandatory
Conversion Eligibility Date”), (i) the Weighted Average Price of the Common
Stock exceeds for any twenty (20) Trading Days out of any thirty
(30) consecutive Trading Days following the Mandatory Conversion Eligibility
Date (the “Mandatory Conversion Measuring Period”) one hundred fifty percent
(150%) of the Conversion Price on the Issuance Date (as adjusted for any stock
splits, stock dividends, recapitalizations, combinations, reverse stock splits
or other similar events during such period) and (ii) there shall have been no
Equity Conditions Failure, the Company shall have the right to require the
Holder to convert all, or any portion, of the Conversion Amount then remaining
under this Note as designated in the Mandatory Conversion Notice into fully
paid, validly issued and nonassessable shares of Common Stock in accordance with
Section 3(c) hereof at the Conversion Rate as of the Mandatory Conversion Date
(as defined below) (a “Mandatory Conversion”). The Company may exercise its
right to require conversion under this Section 9(a) by delivering within not
more than two (2) Trading Days following the end of any such Mandatory
Conversion Measuring Period a written notice thereof by facsimile and overnight
courier to all, but not less than all, of the holders of Notes and the Transfer
Agent (the “Mandatory Conversion Notice” and the date all of the holders
received such notice is referred to as the “Mandatory Conversion Notice Date”).
The Company may deliver one (1) Mandatory Conversion Notice hereunder and the
Mandatory Conversion Notice shall be irrevocable. The Mandatory Conversion
Notice shall state (i) the Trading Day selected for the Mandatory Conversion in
accordance with this Section 9(a), which Trading Day shall be at least twenty
(20) Business Days but not more than sixty (60) Business Days following the
Mandatory Conversion Notice Date (the “Mandatory Conversion Date”), (ii) the
aggregate Conversion Amount of the Notes subject to mandatory conversion from
all of the holders of the Notes pursuant to this Section 9 (and analogous
provisions under the Other Notes) and (iii) the number of shares of Common Stock
to be issued to such Holder on the Mandatory Conversion Date. All Conversion
Amounts converted by the Holder after the Mandatory Conversion Notice Date shall
reduce the Conversion Amount of this Note required to be converted on the
Mandatory Conversion Date. The mechanics of conversion set forth in Section 3(c)
shall apply to any Mandatory Conversion as if the Company and the Transfer Agent
had received from the Holder on the Mandatory Conversion Date a Conversion
Notice with respect to the Conversion Amount being converted pursuant to the
Mandatory Conversion.

(b) Pro Rata Conversion Requirement. If the Company elects to cause a conversion
of any Conversion Amount of this Note pursuant to Section 9(a), then it must
simultaneously take the same action in the same proportion with respect to the
Other Notes. If the Company elects a Mandatory Conversion of this Note pursuant
to Section 9(a) (or similar provisions under the Other Notes) with respect to
less than all of the Conversion Amounts of the Notes then outstanding, then the
Company shall require conversion of a Conversion Amount from each of the holders
of the Notes equal to the product of (I) the aggregate Conversion Amount of
Notes which the Company has elected to cause to be converted pursuant to
Section 9(a), multiplied by (II) a fraction, the numerator of which is the sum
of the aggregate Original Principal Amount of the Notes purchased by such holder
and the denominator of which is the sum of the aggregate Original Principal
Amount of the Notes purchased by all holders (such fraction with respect to each
holder is referred to as its “Conversion Allocation Percentage,” and such amount
with respect to each holder is referred to as its “Pro Rata Conversion

 

- 15 -



--------------------------------------------------------------------------------

Amount”). In the event that the initial holder of any Notes shall sell or
otherwise transfer any of such holder’s Notes, the transferee shall be allocated
a pro rata portion of such holder’s Conversion Allocation Percentage and the Pro
Rata Conversion Amount.

(10) HOLDER’S RIGHT OF OPTIONAL REDEMPTION. If the Consolidated Net Interest
Coverage Ratio of the Company for the twelve (12) month period ending as of the
December 31, 2009 is less than 2.75, the Holder shall have the right, in its
sole discretion, to require that the Company redeem all or any portion of the
Note (a “Holder Redemption”) by delivering written notice thereof to the Company
by the earlier of (a) thirty (30) days following the date the Company reports
its Operating Results (as defined in Section 16) for the twelve (12) month
period ended December 31, 2009 and (b) March 11, 2010 (a “Holder Redemption
Notice” and, collectively with the Event of Default Redemption Notice, the
Change of Control Redemption Notice and the Company Optional Redemption Notice,
the “Redemption Notices” and each a “Redemption Notice”). The Holder Redemption
Notice shall indicate the Conversion Amount the Holder is electing to have
redeemed (the “Holder Optional Redemption Amount”) on the Holder Optional
Redemption Date (as defined in Section 13). The portion of this Note subject to
redemption pursuant to this Section 10 shall be redeemed by the Company in cash
at a price equal to the Conversion Amount being redeemed (the “Holder Optional
Redemption Price” and, collectively with the Event of Default Redemption Price,
the Change of Control Redemption Price and the Company Optional Redemption
Price, the “Redemption Prices” and, each a “Redemption Price”). Redemptions
required by this Section 10 shall be made in accordance with the provisions of
Section 13. Notwithstanding anything to the contrary in this Section 10, but
subject to Section 3(d), until the Holder receives the Holder Optional
Redemption Price, the Holder Optional Redemption Amount may be converted, in
whole or in part, by the Holder into Common Stock pursuant to Section 3, and any
such conversion shall reduce the Holder Optional Redemption Amount.

(11) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(12) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to 130% of the Conversion Rate with respect to the Conversion Amount of
each such Note as of the Issuance Date. So long as any of the Notes are
outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the conversion
of all of the Notes then outstanding; provided that at no time shall the number
of shares of Common Stock so reserved be less than the number of shares required
to be reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The

 

- 16 -



--------------------------------------------------------------------------------

initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the principal amount of the Notes
held by each holder at the Closing (as defined in the Securities Purchase
Agreement) or increase in the number of reserved shares, as the case may be (the
“Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then outstanding.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than sixty (60) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use reasonable best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

(13) HOLDER’S REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice. If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b),
the Company shall deliver the applicable Change of Control Redemption Price to
the Holder concurrently with the consummation of such Change of Control if such
notice is received at least three (3) Business Days prior to the consummation of
such Change of Control and within five (5) Business Days after the Company’s
receipt of such notice otherwise. If the Company has delivered a Company
Optional Redemption Notice in accordance with Section 8, the Company shall
deliver the Company Optional Redemption Price to the Holder on the Company
Optional Redemption Date. If the Holder has submitted a Holder Optional
Redemption Notice in accordance with Section 10, the Company shall deliver the
applicable Holder Optional Redemption Price to the Holder within twenty
(20) Business Days (the “Holder Optional Redemption Date”) after the Company’s
receipt of such notice. In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 20(c))
representing the outstanding Principal which has not been redeemed. In the event
that the Company does not pay the applicable Redemption Price to the Holder
within the time period required, at any time thereafter and until the Company
pays such unpaid Redemption Price in full, the Holder shall have the option, in
lieu of redemption, to

 

- 17 -



--------------------------------------------------------------------------------

require the Company to promptly return to the Holder all or any portion of this
Note representing the Conversion Amount that was submitted for redemption and
for which the applicable Redemption Price (together with any Late Charges
thereon) has not been paid. Upon the Company’s receipt of such notice, (x) the
Redemption Notice shall be null and void with respect to such Conversion Amount,
(y) the Company shall immediately return this Note, or issue a new Note (in
accordance with Section 20(c)) to the Holder representing such Conversion Amount
and (z) the Conversion Price of this Note or such new Notes shall be adjusted to
the lesser of (A) the Conversion Price as in effect on the date on which the
Redemption Notice is voided and (B) the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the date on which the
Redemption Notice is delivered to the Company and ending on and including the
date on which the Redemption Notice is voided. The Holder’s delivery of a notice
voiding a Redemption Notice and exercise of its rights following such notice
shall not affect the Company’s obligations to make any payments of Late Charges
which have accrued prior to the date of such notice with respect to the
Conversion Amount subject to such notice.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b) or Section 5(b) or Section 10 (each, an “Other Redemption
Notice”), the Company shall immediately forward to the Holder by facsimile a
copy of such notice. If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the period beginning on and including the date
which is three (3) Business Days prior to the Company’s receipt of the Holder’s
Redemption Notice and ending on and including the date which is three
(3) Business Days after the Company’s receipt of the Holder’s Redemption Notice
and the Company is unable to redeem all principal, interest and other amounts
designated in such Redemption Notice and such Other Redemption Notices received
during such seven (7) Business Day period, then the Company shall redeem a pro
rata amount from each holder of the Notes (including the Holder) based on the
principal amount of the Notes submitted for redemption pursuant to such
Redemption Notice and such Other Redemption Notices received by the Company
during such seven (7) Business Day period.

(14) RESTRICTION ON REDEMPTION AND CASH DIVIDENDS. Until all of the Notes have
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Required Holders, except for repurchases of
securities pursuant to, and in accordance with, the Company’s equity
compensation plans.

(15) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including but not limited to the General
Corporate Law of the State of Delaware, and as expressly provided in this Note.

(16) COVENANTS.

(a) Rank. All payments due under this Note shall rank pari passu with all Other
Notes and with all other Indebtedness of the Company, except that (i) all
payments due under this Note shall rank junior to the Senior Indebtedness, and
(ii) all payments due under this

 

- 18 -



--------------------------------------------------------------------------------

Note shall rank senior to any Indebtedness of the Company that may be expressly
subordinated to this Note in the future.

(b) Announcement of Operating Results. Commencing with the fourth (4th) Fiscal
Quarter of the Fiscal Year ended September 31, 2007, the Company shall release
its operating results (the “Operating Results”) for the first three Fiscal
Quarters of each Fiscal Year no later than the forty-fifth (45th) day after the
end of each such Fiscal Quarter and for each Fiscal Year no later than the
ninetieth (90th) day after the end of each such Fiscal Year and such release
shall include the amount of the Consolidated EBITDA and Consolidated Cash
Interest Expense for the preceding twelve (12) months, and whether the Company
has (i) achieved a Consolidated Net Interest Coverage Ratio equal to or greater
than 2.00, and (ii) when applicable, met the Consolidated Net Interest Coverage
Ratio set forth in Section 10 and, concurrently with such release, the Company
shall also provide to the holders of Notes a written certification as to the
amount of the Consolidated EBITDA and Consolidated Cash Interest Expense for the
applicable twelve (12) month period. In addition, if the Company has failed to
meet the Consolidated Net Interest Coverage Ratio set forth in Section 10, the
foregoing written certification that the Company provides to the holders (each
such notice, a “Financial Covenant Failure Notice”) shall also state that such
Consolidated Net Interest Coverage Ratio has not been met. Concurrently with the
delivery of the Financial Covenant Failure Notice to the holders, the Company
shall also make publicly available (as part of a Quarterly Report on Form 10-Q
or on a Current Report on Form 8-K, or otherwise) the Operating Results and, if
the Company has failed to meet the Consolidated Net Interest Coverage Ratio, the
fact that the holders have a right to require an Optional Redemption of all or
any portion of the Notes.

(c) Public Disclosure of CNI Adjustment. If, in the determination of
Consolidated Net Income, any portion of the commodity inventory of the Company
and its subsidiaries is valued pursuant to GAAP at the end of any applicable
period at the lower of cost or market value and, as a result, the Consolidated
Net Income for such period is increased by the amount of any unrealized gains
which the Company or any of its subsidiaries would have recognized if such
commodity inventory had been valued at market value in accordance with GAAP (the
“CNI Adjustment”), then the Company shall publicly disclose, in the Company’s
quarterly report on Form 10-QSB or Form 10-Q, or annual report on Form 10-K or
Form 10-KSB, as applicable, in which a CNI Adjustment has been made or
otherwise, a description of how such adjustment was calculated and the amount of
such adjustment.

(17) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions. Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.

(18) AMENDMENT OR CHANGE OF NOTES. This Note and the Other Notes may be amended
or changed at any time with the written consent of the Company and the
affirmative vote of the Required Holders at a meeting duly called for such
purpose or the written consent without a meeting of the Required Holders. No
consideration shall be offered or paid to

 

- 19 -



--------------------------------------------------------------------------------

any holder of Notes to amend or consent to a waiver or modification of the Notes
unless the same consideration also is offered to all of the holders of Notes.

(19) TRANSFER. This Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement; provided, however, that the
Notes may not be transferred in increments of less than $500,000 (other than in
the case of (x) a transfer of the remaining Principal of the Notes or (y) during
the continuance of an Event of Default).

(20) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 20(c)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less then the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 20(c)) to
the Holder representing the outstanding Principal not being transferred. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) and this Section 20(a),
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 20(c)) representing the outstanding Principal.

(c) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 20(a) or Section 20(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges on the Principal and Interest of this Note, if any,
from the Issuance Date.

(21) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.

 

- 20 -



--------------------------------------------------------------------------------

Amounts set forth or provided for herein with respect to payments, conversion
and the like (and the computation thereof) shall be the amounts to be received
by the Holder and shall not, except as expressly provided herein, be subject to
any other obligation of the Company (or the performance thereof); provided,
however, for the avoidance of doubt, that the Company shall not be financially
responsible for any income or withholding tax obligations of, or in respect of,
the Holder, the sole financial responsibility for which shall be borne by the
Holder. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(22) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.

(23) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and all the Purchasers and shall not be construed against any person
as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

(24) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(25) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the arithmetic calculation of the
Conversion Rate or Weighted Average Price or any Redemption Price, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) Business Day of receipt of the Conversion Notice or
Redemption Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation within three (3) Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within three (3) Business Days submit via facsimile (a) the
disputed determination of the Closing Bid Price, the Closing Sale Price or the
Weighted Average Price to an independent, reputable investment bank selected by
the Company and approved by the Holder or (b) the disputed arithmetic
calculation of the Conversion Rate or any Redemption Price to the Company’s
independent, outside accountant. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the

 

- 21 -



--------------------------------------------------------------------------------

Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

(26) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(i) immediately upon any adjustment of the Conversion Price, setting forth in
reasonable detail, and certifying, the calculation of such adjustment and
(ii) at least twenty (20) days prior to the date on which the Company closes its
books or takes a record (A) with respect to any dividend or distribution upon
the Common Stock, (B) with respect to any pro rata subscription offer to holders
of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation, provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with written notice a reasonable period of time in advance
of the relevant payment setting out such request and the Holder’s wire transfer
instructions. Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day and, in the case of any Interest
Date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of Interest due on such date. Any amount of Principal or other
amounts due under the Transaction Documents, other than Interest, which is not
paid when due shall result in a late charge being incurred and payable by the
Company in an amount equal to interest on such amount at the rate of fifteen
percent (15%) per annum from the date such amount was due until the same is paid
in full (“Late Charge”).

(27) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(28) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

 

- 22 -



--------------------------------------------------------------------------------

(29) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

(30) SUBORDINATION.

(a) The Company covenants and agrees, and the Holder, by the Holder’s acceptance
of this Note, likewise covenants and agrees, that: (1) the Indebtedness
represented by this Note and the payment of the principal of and interest on
this Note is hereby expressly subordinated and junior, to the extent and in the
manner set forth and as set forth in this Section 30, in right of payment to the
prior payment in full of all Senior Indebtedness; and (2) this Note and the
Indebtedness of the Company thereunder shall remain at all times unsecured and
the Company shall not grant, and the Holders shall not accept, a lien on any
asset of the Company to secure such Indebtedness.

(i) In the event of any distribution of assets of the Company upon any
dissolution, winding up, liquidation or reorganization of the Company, whether
in bankruptcy, insolvency, reorganization or receivership proceedings or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Company or otherwise, the holders of all Senior
Indebtedness shall first be entitled to receive payment of the full amount due
thereon in respect of all such Senior Indebtedness, in cash or other form of
payment satisfactory to the holders of Senior Indebtedness, before the Holder is
entitled to receive any payment or distribution of any

 

- 23 -



--------------------------------------------------------------------------------

character, whether in cash, securities or other property, on account of the
principal of or interest on the Indebtedness evidenced by this Note.

(ii) In the event of any mandatory redemption of this Note upon the occurrence
of an Event of Default, unless and until the full amount then due and payable in
respect of all Senior Indebtedness is paid in cash or other form of payment
satisfactory to the holders of Senior Indebtedness (which amount may be paid by
one or more of the Holders, in their sole and absolute discretion), no payment
shall be made by the Company with respect to the principal of or interest on
this Note, or to redeem or otherwise acquire all or any portion of this Note
(including any prepayment or repurchase), and the Company shall give prompt
written notice of such acceleration or redemption to such holders of Senior
Indebtedness.

(iii) In the event of and during the continuance of any “event of default” under
(and as defined in) any agreement evidencing Senior Indebtedness (after the
lapse of any applicable grace or notice and cure periods provided therein),
whether in payment of the principal of or premium, if any, or interest on, rent
or other payment obligation in respect of Senior Indebtedness (each, a “Payment
Default”), or any other default in respect of any Senior Indebtedness (each, a
“Non-Payment Default”), then, upon receipt by the Holder of written notice
thereof from the holder of such defaulted Senior Indebtedness, no payment of
principal of or interest on this Note may be made by the Company, and no
redemption or other acquisition of all or any portion of this Note (including
any prepayment or repurchase) may be made by the Company, (A) in case of a
Payment Default, unless and until such Payment Default is cured or waived, or
(B) in the case of a Non-Payment Default, for a period (each, a “Payment
Blockage Period”) commencing on the date of receipt of such notice and ending
179 days thereafter (unless and until, in each case, such Payment Blockage
Period shall otherwise be terminated by (I) written notice to the Holder from
such representatives for such holder of Senior Indebtedness, or (II) payment in
full of such Senior Indebtedness in cash or other form of payment satisfactory
to the holders of Senior Indebtedness (which amount may be paid by one or more
of the Holders, in their sole and absolute discretion), (III) such Non-Payment
Default is otherwise cured or waived) or (III) such Non-Payment Default shall
give rise to a Payment Default, in which case such payment blockage shall
continue until such Payment Default is cured or waived). Not more than one such
Payment Blockage Period may be commenced with respect to the payment of
principal of or interest on or redemption of this Note during any period of 360
consecutive days. Notwithstanding anything in this Note to the contrary, there
must be 180 consecutive days in any 360-day period in which no Payment Blockage
Period is in effect. No Non-Payment Default that existed or was continuing (it
being acknowledged that any subsequent action that would give rise to a
Non-Payment Default pursuant to any provision under which a Non-Payment Default
previously existed or was continuing shall constitute a new Non-Payment Default
for this purpose) on the date of the commencement of any Payment Blockage Period
with respect to holder(s) of the Senior Indebtedness initiating such Payment
Blockage Period shall be, or shall be made, the basis for the commencement of a
second Payment Blockage Period by the representative for, or the holders of,
such Senior Indebtedness, whether or not within a period of 360 consecutive
days, unless such

 

- 24 -



--------------------------------------------------------------------------------

Non-Payment Default shall have been cured or waived for a period of not less
than 90 consecutive days.

(b) In the event that, notwithstanding the foregoing provisions of Section 30(a)
hereof, any payment on account of principal or interest on this Note shall be
made by the Company and received by the Holder:

(i) after the occurrence of an event specified in Section 30(a)(i) or 30(a)(ii),
then, unless all Senior Indebtedness is paid in full in cash, or provision shall
be made therefor reasonably satisfactory to the holders of the Senior
Indebtedness, or

(ii) after the happening of an event of default of the type specified in
Section 30(a)(iii) above, then, unless the amount of such Senior Indebtedness
then due shall have been paid in full, or provision made therefor satisfactory
to the holders of the Senior Indebtedness or such other event of default shall
have been cured or waived;

in each such case, such payment shall be held in trust for the benefit of, and
shall be paid over upon the Holder’s receipt of written demand therefor to, the
holders of Senior Indebtedness or their representative or representatives or the
trustee or trustees under any indenture under which any instruments evidencing
any of the Senior Indebtedness may have been issued, as their interests may
appear.

(c) All or any portion of the Senior Indebtedness may, at any time, be paid by
one or more of the Holders, in their sole and absolute discretion. Subject to
the payment in full in cash or other form of payment satisfactory to the holders
of Senior Indebtedness of all Senior Indebtedness to which the Indebtedness
evidenced by this Note is in the circumstances subordinated as provided in
Section 30(a) hereof, the Holder shall be subrogated to the rights of the
holders of such Senior Indebtedness to receive payments or distributions of
cash, property or securities of the Company applicable to such Senior
Indebtedness until all amounts owing on this Note shall be paid in full and, as
between the Company, its creditors (other than holders of such Senior
Indebtedness) and the Holder, no such payment or distribution made to the
holders of Senior Indebtedness by virtue of this Section 30 which otherwise
would have been made to the holder of this Note shall be deemed to be a payment
by the Company on account of such Senior Indebtedness, provided that the
provisions of this Section 30 are and are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the holders of
Senior Indebtedness, on the other hand.

(d) Nothing contained in this Section 30 or elsewhere in this Note is intended
to or shall impair, as between the Company, its creditors (other than the
holders of Senior Indebtedness) and the Holder, the obligation of the Company,
which obligation are absolute and unconditional, to pay to the Holder the
principal of and interest on this Note as and when the same shall become due and
payable in accordance with the terms hereof, or is intended to or shall affect
the relative rights of the Holder and creditors of the Company (other than the
holders of Senior Indebtedness), nor shall anything contained herein or therein
prevent the Holder from exercising all remedies otherwise permitted by
applicable law upon the occurrence

 

- 25 -



--------------------------------------------------------------------------------

of an Event of Default under this Note, subject to the rights, if any, under
this Section 30 of the holders of Senior Indebtedness in respect of cash,
property or securities of the Company received upon the exercise of any such
remedy.

(e) Upon the maturity of any Senior Indebtedness by lapse of time, acceleration
or otherwise, all principal of or premium, if any, or interest on, rent or other
payment obligations in respect of, all such matured Senior Indebtedness shall
first be paid in full, or such payment shall have been duly provided for to the
reasonable satisfaction of the holders of the Senior Indebtedness, before any
payment on account of principal or interest is made upon this Note.

(f) Except as expressly provided in this Section 30, nothing contained in this
Section 30 shall affect the obligation of the Company to make, or prevent the
Company from making, payments of the principal of or interest on this Note, or
redeeming this Note, in accordance with the provisions hereof.

(g) No right of any present or future holder of any Senior Indebtedness to
enforce the subordination herein shall at any time or in any way be prejudiced
or impaired by any act or failure to act on the part of the Company or by any
noncompliance by the Company with the terms, provisions and covenants of this
Note, regardless of any knowledge thereof any such holder may have or be
otherwise charged with.

(h) For the purposes of this Section 30 only:

(i) notwithstanding any contrary provision of this Section 30, the issuance and
delivery of shares of Common Stock issuable upon conversion of any Conversion
Amount pursuant to Section 3 hereof shall not be deemed to constitute a payment
or distribution on account of the principal of or interest on this Note or on
account of the purchase or other acquisition of all or any portion of this Note,
and

(ii) the payment, issuance or delivery of cash, property or securities (other
than Common Stock) upon conversion of all or any portion of this Note shall be
deemed to constitute payment on account of the principal of or interest on this
Note or portion thereof.

(i) Nothing contained in this Section 30 or elsewhere in this Note is intended
to or shall impair, as among the Company, its creditors (other than holders of
Senior Indebtedness) and the Holder, the right, which is absolute and
unconditional, to convert this Note in accordance with the terms hereof.

(j) No provision of Section 30 of this Note, or any other provisions related to
the cash payment of interest or principal or the redemption in cash of the
Conversion Amount may be amended, in whole or in part, (in the case of such
other provisions, in a manner that is materially adverse to the holders of the
Senior Indebtedness) without the prior written consent of holders of the Senior
Indebtedness.

 

- 26 -



--------------------------------------------------------------------------------

(31) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Approved Stock Plan” means any employee benefit plan or agreement which has
been approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued in the ordinary course of business to any
consultant, employee, officer or director for services provided to the Company
or any of its Subsidiaries.

(b) “Bloomberg” means Bloomberg Financial Markets.

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(d) “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.

(e) “Change of Control” means any Fundamental Transaction other than (i) a
consolidation or merger in which the Company is the acquirer and the surviving
corporation and in which, to the extent that consideration paid by the Company
in such transaction consists of Voting Stock of the Company, such consideration
does not exceed 20% of the aggregate Voting Stock of the Company prior to such
transaction, (ii) a reorganization, recapitalization or reclassification of the
Common Stock in which holders of the Company’s voting power immediately prior to
such reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (iii) a migratory merger effected solely for the purpose of
changing the jurisdiction of incorporation of the Company.

(f) “Change of Control Premium” means, (i) until the third anniversary of the
Issuance Date, 120% and (ii) commencing on the third anniversary of the Issuance
Date until the fourth anniversary of the Issuance Date, 115%.

(g) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or

 

- 27 -



--------------------------------------------------------------------------------

if the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 25. All
such determinations are to be appropriately adjusted for any stock dividend,
stock split, stock combination or other similar transaction during the
applicable calculation period.

(h) “Closing Date” shall have the meaning set forth in the Securities Purchase
Agreement, which date is the date the Company initially issued Notes pursuant to
the terms of the Securities Purchase Agreement.

(i) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding any Common Stock owned or held by or for
the account of the Company or issuable upon conversion of the Notes.

(j) “Consolidated Cash Interest Expense” means, for any period, the total
consolidated interest expense of the Company and its subsidiaries for such
period, adjusted to exclude (to the extent same would otherwise be included) the
amortization of any deferred financing costs for such period (including those
arising from any beneficial conversion feature of the Notes).

(k) “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period (without giving effect to any extraordinary gains or losses)
adjusted by adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of
(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees and charges (e.g., letter of
credit fees and commitment fees) including those arising from any beneficial
conversion feature of the Notes) of the Company and its subsidiaries determined
on a consolidated basis for such period, (ii) provision for taxes based on
income and foreign withholding taxes for the Company and its subsidiaries
determined on a consolidated basis for such period, (iii) all depreciation and
amortization expense of the Company and its subsidiaries determined on a
consolidated basis for such period, (iv) in the case of any period including the
fiscal quarter ended September 30, 2006, the amount of all fees and expenses
incurred in connection with the Transaction during such fiscal quarter, and
(v) all non-cash stock compensation expenses of the Company (i.e., expenses paid
through the issuance of equity interests of Company, or options therefor, rather
than in cash) incurred during such period (except to the extent any such expense
will require a cash payment in a future period).

 

- 28 -



--------------------------------------------------------------------------------

(l) “Consolidated Net Income” means, for any period, the net income (or loss) of
the Company and its subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests); provided, however, that to
the extent any portion of the commodity inventory of the Company and its
subsidiaries is valued pursuant to GAAP at the end of any period at the lower of
cost or market value, then the net income for such period will be increased by
the amount of any unrealized gains which the Company or any of its subsidiaries
would have recognized if such commodity inventory had been valued at market
value in accordance with GAAP.

(m) “Consolidated Net Interest Coverage Ratio” means, for any period, the ratio
of (a) Consolidated EBITDA to (b) Consolidated Cash Interest Expense for such
period.

(n) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(o) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(p) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange or The Nasdaq Capital Market.

(q) “Equity Conditions” means each of the following conditions: (i) on each day
during the period beginning three (3) months prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), either (x) the Registration
Statement filed pursuant to the Registration Rights Agreement shall be effective
and available for the resale of all remaining Registrable Securities in
accordance with the terms of the Registration Rights Agreement and there shall
not have been any Grace Periods (as defined in the Registration Rights
Agreement) or (y) all shares of Common Stock issuable upon conversion of the
Notes shall be eligible for sale without restriction and without the need for
registration under any applicable federal or state securities laws; (ii) during
the Equity Conditions Measuring Period, the Common Stock is designated for
quotation on the Principal Market or any other Eligible Market and shall not
have been suspended from trading on such exchange or market (other than
suspensions of not more than two (2) days and occurring prior to the applicable
date of determination due to business announcements by the Company) nor shall
delisting or suspension by such exchange or market been threatened or pending
either (A) in writing by such exchange or market or (B) by falling below the
then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the Equity Conditions Measuring Period, the Company shall
have delivered shares of Common Stock issuable upon conversion of the Notes to
the holders on a timely basis as set forth in Section 3(c)(ii) hereof (and
analogous provisions under the Other Notes); (iv) any

 

- 29 -



--------------------------------------------------------------------------------

applicable shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating the rules or
regulations of the Principal Market or any applicable Eligible Market;
(v) during the Equity Conditions Measuring Period, the Company shall not have
failed to make any payments within five (5) Business Days of when such payment
is due pursuant to any Transaction Document; (vi) during the Equity Conditions
Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated or (B) an Event of Default or
an event that with the passage of time or giving of notice would constitute an
Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause (x) the Registration Statements required pursuant to the
Registration Rights Agreement not to be effective and available for the resale
of all remaining Registrable Securities in accordance with the terms of the
Registration Rights Agreement or (y) any shares of Common Stock issuable upon
conversion of the Notes not to be eligible for sale without restriction pursuant
to Rule 144(k) and any applicable state securities laws; and (viii) the Company
otherwise shall have been in material compliance with and shall not have
materially breached any provision, covenant, representation or warranty of any
Transaction Document.

(r) “Equity Conditions Failure” means that (i) for purposes of Section 8, on any
day during the period commencing ten (10) Trading Days prior to the Company
Optional Redemption Notice Date through the Company Optional Redemption Date or
(ii) for purposes of Section 9, on any day during the period commencing ten
(10) Trading Days prior to the Mandatory Conversion Notice Date through the
Mandatory Conversion Date, the Equity Conditions have not been satisfied (or
waived in writing by the Holder).

(s) “Excluded Securities” means any Common Stock issued or issuable (pursuant to
any issued Convertible Securities): (i) in connection with any Approved Stock
Plan; (ii) upon conversion of the Notes; (iii) pursuant to any bona fide firm
commitment underwritten public offering with a nationally recognized
underwriter, which generates gross proceeds to the Company in excess of
$40,000,000 (other than an “at-the-market offering” as defined in Rule 415(a)(4)
under the 1933 Act and “equity lines”); (iv) upon conversion of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Subscription Date, provided that the terms of such Options or Convertible
Securities are not materially amended, modified or changed on or after the
Subscription Date in a manner adverse to the Holder; (v) directly on an
arm’s-length basis to an unrelated third party that is a counterparty, such
counterparty’s affiliates or their respective stockholders, in connection with
bona fide, strategic transactions, stock acquisitions, mergers, asset
acquisitions, joint ventures, collaborations, licenses of products or
technology, or similar transactions approved by the Company’s Board of
Directors; provided that such issuance is made at a price equal to or greater
than the arithmetic average of the Weighted Average Price of the Common Stock
for the five (5) consecutive Trading Days immediately prior to the date of such
issuance and the primary purpose of which is not to raise equity capital; and
(vi) in connection with any financing transaction (including, without
limitation, private placements), the primary purpose of such issuance is to
finance bona fide strategic transactions, stock acquisitions, mergers, asset
acquisitions, joint ventures, collaborations, licenses of products or
technology, or similar transactions approved by the Company’s Board of
Directors; provided that in the case of (vi), in amounts not to exceed in the
aggregate 20% of the outstanding shares of Common Stock as of the beginning of
any calendar year (the “20% Threshold”), in which case only those shares of

 

- 30 -



--------------------------------------------------------------------------------

Common Stock (or Common Stock underlying any Convertible Securities so issued)
in excess of the 20% Threshold shall not be Excluded Securities.

(t) “Fiscal Quarter” means each of the fiscal quarters adopted by the Company
for the financial reporting purposes that correspond to the Company’s Fiscal
Year, or such other fiscal quarter adopted by the Company for financial
reporting purposes in accordance with GAAP.

(u) “Fiscal Year” means the Company’s fiscal year that ends on September 30, or
such other fiscal year adopted by the Company for the financial reporting
purposes in accordance with GAAP.

(v) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock theretofore held by the other Person or other Persons making or
party to, or associated or affiliated with the other Persons making or party to,
such stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of more than 50% of the aggregate
Voting Stock of the Company.

(w) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(x) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement, whether or not classified as a capital lease in
accordance with

 

- 31 -



--------------------------------------------------------------------------------

generally accepted accounting principles, (vii) all indebtedness referred to in
clauses (i) through (vi) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (viii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (vii) above.

(y) “Interest Rate” means, initially, seven and five-eighths percent
(7.625%) per annum, subject to adjustment at the beginning of each Fiscal
Quarter commencing on October 1, 2007 in the event that the Consolidated Net
Interest Coverage Ratio of the Company for the twelve (12) month period ending
as of the close of the immediately preceding Fiscal Quarter is less than 2.00,
then in which case the Interest Rate shall equal nine and five-eighths percent
(9.625%) per annum thereafter (regardless of whether the Consolidated Net
Interest Coverage Ratio for any subsequent twelve (12) month period is equal to
or greater than 2.00). For the avoidance of doubt, any adjustment of the
Interest Rate hereunder shall be effective as of the first (1st) day of the
applicable Fiscal Quarter and not as of the date of the release of the Operating
Results for the immediately preceding Fiscal Quarter.

(z) “Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

(aa) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(bb) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(cc) “Principal Market” means the Nasdaq Capital Market.

(dd) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(vii) – (viii), 100%, and (ii) in the case of the
Events of Default described in Section 4(a)(i) – (vi) and (ix) – (xii), 115%
until the third anniversary of the Issuance Date, 110% commencing on the third
anniversary of the Issuance Date until the fourth anniversary of the Issuance
Date, and 105% commencing on the fourth anniversary of the Issuance Date.

(ee) “Registration Rights Agreement” means that certain registration rights
agreement between the Company and the initial holders of the Notes relating to,
among other things, the registration of the resale of the Common Stock issuable
upon conversion of the Notes.

 

- 32 -



--------------------------------------------------------------------------------

(ff) “Required Holders” means the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then outstanding.

(gg) “SEC” means the United States Securities and Exchange Commission.

(hh) “Securities Purchase Agreement” means that certain securities purchase
agreement dated the Subscription Date by and among the Company and the initial
holders of the Notes pursuant to which the Company issued the Notes.

(ii) “Senior Indebtedness” means any Indebtedness of the Company incurred in the
ordinary course of business, whether currently outstanding or incurred in the
future.

(jj) “Significant Subsidiaries” means the “significant subsidiaries” as such
term is used under Regulation S-X significant subsidiaries under the Securities
Exchange Act of 1934, as amended.

(kk) “Subscription Date” means September 14, 2006.

(ll) “Subsidiary” shall have the meaning set forth in the Securities Purchase
Agreement.

(mm) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is not a publicly traded entity whose common stock or equivalent equity security
is quoted or listed for trading on an Eligible Market, Successor Entity shall
mean such Person’s Parent Entity.

(nn) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(oo) “Transaction” means the issuance of this Note and the Other Notes pursuant
to the terms of the Securities Purchase Agreement.

(pp) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

 

- 33 -



--------------------------------------------------------------------------------

(qq) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or, if the foregoing does not apply,
the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 25. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

(32) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]

 

- 34 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

INTERNATIONAL ASSETS HOLDING CORPORATION

By:

      

Name:

 

Title:



--------------------------------------------------------------------------------

EXHIBIT I

INTERNATIONAL ASSETS HOLDING CORPORATION

CONVERSION NOTICE

Reference is made to the Convertible Note (the “Note”) issued to the undersigned
by INTERNATIONAL ASSETS HOLDING CORPORATION, (the “Company”). In accordance with
and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.01 per share (the “Common Stock”), as of
the date specified below.

 

Date of Conversion:

    

Aggregate Conversion Amount to be converted:

    

Please confirm the following information:

 

Conversion Price:

    

Number of shares of Common Stock to be issued:

    

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:

              

Facsimile Number:

    

Authorization:

    

By:

    

Title:

    

Dated:

    

Account Number:

    

(if electronic book entry transfer)

 

Transaction Code Number:

    

(if electronic book entry transfer)

 



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs Mellon
Investor Services, LLC to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated September __,
2006 from the Company and acknowledged and agreed to by Mellon Investor
Services, LLC.

 

INTERNATIONAL ASSETS HOLDING CORPORATION

By:

      

Name:

 

Title: